Citation Nr: 1048295	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Providence, 
Rhode Island, which, in pertinent part, denied the above claim.

In November 2010, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated with 
the Veteran's claims file.


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, bilateral 
hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for bilateral hearing loss.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).  In order to prevail on the issue of service 
connection for any particular disability, there must be evidence 
of a current disability; evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence, or in 
certain circumstances, lay evidence, of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

The failure to meet these criteria at the time of a Veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current hearing 
loss disability by submitting evidence that the current 
disability is related to service."  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2010); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  

The threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157. 38 C.F.R. § 3.385

The Veteran's service treatment and personnel records indicate 
that the Veteran had a tour of duty in the Republic of Vietnam 
during his period of active service.  His military occupational 
specialty was Radio TT Operator.  The Veteran asserts that he was 
exposed to acoustic trauma during his period of active service.  
Specifically, he reports that while attached to the 43rd Signal 
Company, his unit encountered regular mortar attacks and enemy 
fire that resulted in acoustic trauma.  By rating action of the 
RO dated in May 2010, service connection for tinnitus was awarded 
as it was determined that the Veteran had a current diagnosis of 
tinnitus that was etiologically related to noise exposure from 
gunfire, mortars, and artillery fire during his period of active 
service in the Republic of Vietnam.  In this regard, the Board 
finds that exposure to acoustic trauma has been conceded by VA.

A review of the Veteran's service treatment records reveals a 
report of medical examination dated in October 1966 which shows 
that the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
-
5
LEFT
25
15
20
-
10

At the time of the service entrance examination, hearing was 
measured by audiometric testing using the American Standards 
Association (ASA) units, which was the standard of measurement of 
pure tone thresholds by the service departments prior to October 
31, 1967.  Subsequent to October 31, 1967, and currently, the 
service departments measure pure tone thresholds using 
International Standard Organization (ISO) units.  For 
consistency, the pure tone thresholds reported above have been 
converted to ISO units.

The Veteran's separation report of medical examination dated in 
September 1968 shows that the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
0
LEFT
0
0
0
-
5

As this examination was conducted subsequent to October 31, 1967, 
the pure tone thresholds reported are deemed to be in ISO units.

Following his period of active service, a VA PTSD examination 
report dated in January 2007 shows that the Veteran reported that 
his occupational history included working as a maintenance 
mechanic, working in a sawmill, and driving a truck.

A VA audiology consult dated in December 2009 shows that the 
Veteran reported a history of military noise exposure in the Army 
from 1966 to 1968, with exposure to gunfire, helicopters, 
rockets, and mortars while in Vietnam.  He added that he had 
post-service occupational noise exposure working in a foundry for 
two years with ear protection and working as a truck driver.  He 
also noted a 20 year history of riding a motorcycle.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
45
65
LEFT
30
30
40
45
75

Speech recognition score was 96 percent, bilaterally.  The 
assessment was mild sloping to severe bilateral sensorineural 
hearing loss.  He was prescribed hearing aids.

A VA audio examination report dated in April 2010 shows that the 
Veteran reported difficulty hearing in multiple situations, 
including using the telephone, hearing some alerting devices, and 
understanding conversational speech.  He provided a history of 
in-service noise exposure consistent with that set forth above.  
He also reiterated his post-service occupational and recreational 
noise exposure, both with the use of hearing protection.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
75
LEFT
35
30
45
50
75

Speech recognition score was 94 percent, bilaterally.  The 
assessment was mild to severe bilateral sensorineural hearing 
loss.  The examiner opined that given the normal entrance and 
separation frequency specific audiograms and history of 
occupational noise exposure, it was less likely than not that the 
Veteran's hearing loss was solely caused by his military noise 
exposure.  The examiner added that given the nature of the 
military noise exposure, his tinnitus was likely related to 
military noise exposure.

During his November 2010 hearing, the Veteran indicated that he 
did not have any hearing problems prior to his entrance into 
service.  He added that he was exposed to acoustic trauma during 
service, and that he has had progressively increasing bilateral 
hearing loss since the exposure to acoustic trauma in service.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the Veteran's lay 
testimony describing the onset and chronicity of the bilateral 
hearing loss after the exposure to acoustic trauma during service 
to be credible and supported by the later diagnosis.  Id.

The Veteran's statements during the course of this appeal have 
been consistent.  Moreover, since he filed his claim, his 
recitation of the symptoms produced by his bilateral hearing 
loss, and how long the condition has bothered him, has remained 
consistent.  The Board finds that this evidence is credible, 
probative, and it adds weight to the overall claim.  See 
Davidson, 581 F.3d at 1316.

As indicated above, in-service noise exposure has been conceded 
by VA in awarding service connection for tinnitus in May 2010.  
Thus, this case turns on whether there is a nexus between the 
current hearing loss disability and service, or whether 
continuity of hearing loss symptomatology has been established.

Although the VA examiner in April 2010 opined that it was less 
likely the Veteran's hearing loss was caused by his military 
noise exposure, the examiner appears to base the opinion on the 
fact that the Veteran had normal entrance and separation 
audiograms and history of occupational noise exposure.  As set 
forth above, both the entrance and separation examination reports 
reveal some degree of hearing loss.  Moreover, while the Veteran 
did have a history of occupational noise exposure, he indicated 
that during his exposure he had the benefit of hearing 
protection, which he did not have during his period of active 
service.  Further, the examiner qualified the conclusion by 
stating that it was not "solely" caused by the noise exposure, 
suggesting that there was an etiological relationship.  As such, 
the Board finds that the VA examiner's opinion is inconsistent 
with the Veteran's actual circumstances of service and 
inconsistent within itself.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179-80 (2005).  The Board finds the inconsistency of 
this opinion to diminish its probative value.  Thus, the Board 
will rely on the prior medical evidence and the Veteran's 
statements in order to resolve this matter.

Thus, in light of the medical evidence of current bilateral 
hearing loss, the Veteran's acknowledged history of in-service 
acoustic trauma and his competent and credible report of a 
decline in hearing acuity during and since service, the Board 
finds that evidence is at the very least in equipoise as to 
whether his bilateral hearing loss had its onset during service.  
Thus, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


